  Case 19-13185-KHK              Doc 29     Filed 11/12/19 Entered 11/12/19 06:58:01                Desc Main
                                            Document     Page 1 of 1
                                     United States Bankruptcy Court
                                       Eastern District of Virginia
                                            BBBBBBBBBBBBBBBB'LYLVLRQ
                                                Alexandria

In re: Allen Peter Hart                                               Case NumberBBBBBBBBBBBBBBBB
                                                                                   19-13185-KHK
                                                                              BBB
                                                                      Chapter 13
          Debtor(s)

                                         ORDER SETTING HEARING

TO:       Debtor(s) Allen Peter Hart 2122 Tysons Executive Court Vienna, VA 22027

          Attorney for Debtor(s) N/A
          Trustee Thomas P. Gorman, 300 N. Washington St., Suite 400, Alexandria, VA 22314
          United States Trustee 1725 Duke Street, Suite 650, Alexandria, Virginia 22314

7KH&OHUNKDVGHWHUPLQHGWKDWWKHDERYHFDSWLRQHGGHEWRU V KDVKDYHIDLOHGWRFXUHFHUWDLQ
GHILFLHQF\ LHV LQWKLVFDVH7KHUHIRUHDKHDULQJZLOOEHKHOG

Date:      December 5, 2019
Time:      3:00 p.m.
Location: U. S. Bankruptcy Court, 200 S. Washington St., 3rd Fl., Courtroom III, Alexandria, VA 22314

7KHGHEWRU V VKDOODSSHDUDWWKHKHDULQJDQGH[SODLQZK\WKHEDQNUXSWF\FDVHVKRXOGQRWEH
GLVPLVVHGIRUIDLOXUHWRWLPHO\FXUHWKHIROORZLQJGHILFLHQF\ LHV DQGDQ\RWKHUGHILFLHQF\ LHV RU
FHUWLILFDWLRQVWKDWDFFUXHEHIRUHWKHKHDULQJ
Failure to timely pay Installment Payment




If the debtor(s) fails to appear at the hearing, the above-captioned case will be dismissed.

127,&(Even if the debtor(s) files the required document(s) or makes the required payment(s),
the debtor(s) must still attend the hearing to explain why he/she/they failed to do so timely.

127,&(,6)857+(5*,9(1WKDWDQRXWVWDQGLQJEDODQFHRIWKHILOLQJIHHLQWKHDPRXQWRI
BBBBBBBBBLVGXHDQGRZLQJWRWKH&OHUNRI&RXUWSD\DEOHDVIROORZV
   310.00

             GXHDQGSD\DEOHLPPHGLDWHO\

          BBBBBBBBRQBBBBBBBBBBBBBBBBBBBRQBBBBBBBBBBDQGBBBBBBBBRQBBBBBBBBB
          ✔       115.00      11/5/19      100.00      12/16/19          95.00     1/24/20

'DWHGBBBBBBBBBBBBBBBBBBBBBBB
       November 12, 2019                                     William C. Redden, Clerk
                                                             United States Bankruptcy Court

                                                             By:BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 /s/ Elizabeth W. Douglass
                                                                            Deputy Clerk

                                                             127,&(2)-8'*0(172525'(5
                                                             (17(5('21'2&.(7BBBBBBBBBBBBBBBBBB
                                                                                November 12, 2019
>RVHWKUJOQYHU@
